DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wageningen et al. (US 2017/0018977; “Van Wageningen”).
Regarding claim 1, Van Wageningen teaches a power transmission apparatus (Figure 2) comprising:
a power transmission unit (201) configured to wirelessly transmit power to a power reception apparatus (203);
a first detection unit (207) configured to perform detection processing using a first detection method for detecting an object (foreign object) different from the power reception apparatus (203) based on a power loss related to a power transmission by the power transmission unit (In the power transfer mode, power loss detector 207 detects a foreign object based on a calculated power loss. Para. [0232], [0241], [0242]);

a second detection unit (209) configured to perform detection processing using a second detection method for detecting an object (foreign object) different from the power reception apparatus (203) based on at least either one of a voltage attenuation state and a current attenuation state related to the power transmission by the power transmission unit (In the test mode, a varying measured voltage (e.g. attenuated) indicates presence of a foreign object. Para. [0251]-[0252].), according to the determination result by the determination unit (Para. [0257]-[0262].).
As for claims 2 and 4-6, Van Wageningen teaches wherein the predetermined condition includes at least either one of a condition related to accuracy of detecting the object using the first detection method and a condition related to likelihood that the object exists (Modes are switched for various reasons, including existence of a foreign object. Para. [0257]);
wherein the predetermined condition includes a condition that a reception power value of the power reception apparatus corresponding to the power transmission by the power transmission apparatus is less than a predetermined threshold value, and wherein, in a case where the determination unit determines that the predetermined condition is satisfied, the second detection unit performs the detection processing using the second detection method (When power loss is detected (i.e. when power at receiver 
wherein the predetermined condition includes a condition that, in a combination of a transmission power value of the power transmission apparatus acquired as reference data for the first detection method and a reception power value of the power reception apparatus corresponding to the power transmission by the power transmission apparatus, the reception power value is not included in a range predetermined according to the transmission power value, and wherein, in a case where the determination unit determines that the predetermined condition is satisfied, the second detection unit performs the detection processing using the second detection method (This operation corresponds to the switching from test mode to power transfer mode described in para. [0257] of Van Wageningen);
wherein the determination unit determines whether at least either one of the voltage attenuation state and the current attenuation state, which are related to the power transmission by the power transmission unit, acquired as reference data for the second detection method is outside of a predetermined range of the attenuation state, and wherein, in a case where the determination unit determines that the attenuation state is outside of the predetermined range, the first detection unit performs the detection processing using the first detection method (This determination would indicate a requirement to switch from the test mode to power transfer mode. Para. [0257]).
As for claims 8-12, Van Wageningen teaches wherein the predetermined condition includes a condition that the transmission power value of the power transmission apparatus is equal to or larger than a predetermined threshold value, and 
wherein, in a case where the determination unit determines that the predetermined condition is not satisfied, the first detection unit performs the detection processing using the first detection method, and the second detection unit does not perform the detection processing using the second detection method (This operation corresponds to the system remaining in the power transfer mode described in para. [0259]-[0261] of Van Wageningen);
wherein, in the first detection method, it is determined that an object different from the power reception apparatus exists in a case where a power loss based on the transmission power value of the power transmission apparatus and the reception power value of the power reception apparatus corresponding to the power transmission by the power transmission apparatus is larger than a threshold value (para. [0242]);
wherein, in the second detection method, it is determined that the object exists in a case where an attenuation factor of an amplitude of at least either one of a voltage waveform related to power transmission, a current waveform related to power transmission, a voltage waveform related to power reception, and a current waveform related to power reception in a power transmission suspension period in the power transmission apparatus transmitting power is larger than a threshold value (para. [0251]-[0252]);

As for claim 13, Van Wageningen teaches a power reception apparatus (figure 2) comprising:
a power reception unit (203) configured to receive power wirelessly transmitted from a power transmission apparatus (201);
a first request unit configured to request the power transmission apparatus to perform detection processing using a first detection method for detecting an object, different from the power reception apparatus, based on a power loss related to a power transmission from the power transmission apparatus (In the power transfer mode, power loss detector 207 detects a foreign object based on a calculated power loss. Para. [0232], [0241], [0242]);
a determination unit configured to determine whether a predetermined condition related to a state of at least either one of the power reception apparatus and the power
transmission apparatus is satisfied (Various determinations are made that affect which mode the system is operating in. Para. [0257]-[0262].); and 
a second request unit configured to request the power transmission apparatus to perform detection processing using a second detection method for detecting an object different from the power reception apparatus based on at least either one of a voltage attenuation state and a current attenuation state related to power transmission from the power transmission apparatus, according to the determination result by the determination unit (In the test mode, a varying measured voltage (e.g. attenuated) 
Regarding claim 14, Van Wageningen teaches wherein the predetermined condition includes at least either one of a condition related to accuracy of detecting the object based on the first detection method and a condition related to likelihood that the object exists (Modes are switched for various reasons, including existence of a foreign object. Para. [0257]).
Regarding claims 15-17, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-2. Also, note the use of running computer software on a processor in para. [0515].

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Van Wageningen, fails to teach:
“wherein the predetermined condition includes a condition that a communication error has occurred in at least either one of the power transmission apparatus and the power reception apparatus, and wherein, in a case where the determination unit determines that the predetermined condition is satisfied, the second detection unit performs the detection processing using the second detection method.”, as set forth in claim 3; and
wherein the predetermined condition includes a condition that the temperature is equal to or higher than a predetermined threshold value in at least either one of the power transmission apparatus and the power reception apparatus, and wherein, in a case where the determination unit determines that the predetermined condition is satisfied, the second detection unit performs the detection processing using the second detection method.”, as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon teaches power transmission systems, comprising: foreign object detection based on power loss calculations and voltage/current measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 7, 2022